Burks, J.,
concurring:
I concur in the results of Judge Sims’ opinion, and will state briefly the ground of my concurrence.
At common law, husband and wife were, for the most part, regarded as one, and that one was the husband. By the mere fact of marriage, he became the owner of all her tangible personal property as fully as if he had bought and paid for it. He also became the owner of all her choses in action, provided he reduced them into possession, actual or constructive, during the coverture. He was entitled to the rents and profits of her real estate during the coverture, and, under certain conditions, this right was enlarged to an estate for his life in such rents and profits. She could not make a will, nor a contract, nor could she sue or be sued alone. It was these restrictions upon her rights and powers that were considered “a reproach to our civilization” and led to the enactment of statutes in every State of the Union removing, to a greater or less degree, these common law disabilities. But it must be borne in' mind that marriage is something more than a mere civil contract. The mere act of marriage gives rise to a new status between the parties thereto and society, and to new rights and obligations between the parties themselves. It creates the most sacred relation known to society, and.is fostered, regulated and protected by statute. Upon the preservation of its integrity,, the health, morals and purity of the State is dependent. For these causes, “shall a man leave his father and mother arid cleave unto his wife, and they twain shall be one flesh.” The like obligation rests upon the wife. It is the duty of the husband to support his wife and to shield, defend and protect her in every way possible. It is the duty of the wife *177to reverence her husband, and to serve him. These duties grow out of the mere act of marriage. ■ The husband may not present a bill against his wife for board and clothing, nor the wife present to her husband a bill for presiding over the household. The law will not imply a contract to pay such bills. By the act of marriage, the parties thereto establish a unit of society, which automatically carries with it primary obligations, which cannot be destroyed without reducing that honorable estate to mere licensed cohabitation. These obligations inhere in the mere fact of marriage, and forbid the idea that this “one flesh” may so divide itself that either spouse may sue the other. Of course, it is competent for the legislature to sever this unity so far as it may seem wise to do só, and it has severed it in respect to the wife’s property, but to warrant a holding that either spouse may sue the other for slander, libel or assault, the language of the statute should be so plain that there could be no room for difference of opinion on the subject. This cannot be said of our statute which simply provides that, “a married woman may contract and be contracted with, sue and be sued, in the same manner, and with the same consequences, as if she were unmarried, whether the right or liability asserted by or against her shall have accrued before or after the passage of this act.” Statutes in derogation of the common law are to be strictly construed, and I am unwilling, upon such language as is contained in the foregoing statute, to obliterate the primary obligations growing out of the marriage relation, to revolutionize the whole law relating to husband and wife, and open the courts to the public discussion of domestic difference, which, when of sufficient consequence, may be settled by the chancellor in suits for divorce, or by prosecution for violation of the criminal laws of the State.